The offense is rape; penalty assessed at confinement in the penitentiary for five years.
The prosecutrix, Lena McFall, testified that on the 17th day of February, 1932, the appellant had intercourse with her by force. She was sixteen years of age at the time. She subsequently gave birth to a child which she claimed was the result of the intercourse with the appellant upon the occasion mentioned.
The appellant introduced the testimony of medical men who expressed the opinion that under the circumstances detailed by the prosecutrix her pregnancy was improbable though not impossible.
There are no bills of exception and no complaint of the charge of the court.
The motion for new trial complains of the action of the court in ruling upon the qualification of the jurors, but the matter is not verified in any manner that would justify a reversal.
Perceiving no error in the record, the judgment is affirmed.
Affirmed.